Citation Nr: 0024573	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in RO 
decisions denying service connection for hypertension from 
1945 to 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1943.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The September 1993 rating 
decision included a denial of the veteran's request to reopen 
a claim for service connection for hypertension and a denial 
of his claim for an increased rating for an anxiety disorder.  
The veteran withdrew his increased rating claim in an August 
1997 statement and he was granted service connection for 
hypertension by rating action in March 2000.  Accordingly, 
those claims are no longer before the Board.

In a May 1993 letter the veteran expressed dissatisfaction 
with past Board decisions.  In a July 2000 informal hearing 
presentation, the veteran's representative indicated that in 
the May 1993 statement, the veteran was raising the issue of 
CUE in past Board decision(s) which denied service connection 
for hypertension.  The representative indicated that it was 
unclear, however, which Board decision(s) the veteran 
believed were clearly and unmistakably erroneous.  Since 
there exists no specification as to with which Board decision 
the veteran was raising the issue of CUE, the Board refers 
the veteran and his representative to 38 C.F.R. § 20.1404 
(1999).  This regulation provides that a motion for revision 
of a Board decision based on CUE must include the date of the 
Board decision or decisions to which the motion relates, 
among other criteria.

 
FINDINGS OF FACT

RO decisions denying service connection for hypertension from 
1945 to 1990 have been subsumed in Board decisions.



CONCLUSION OF LAW

RO decisions denying service connection for hypertension from 
1945 to 1990 are not subject to review for clear and 
unmistakable error.  38 U.S.C.A. § 7104 (West 1991); Donovan 
v. West, 158 F.3d 1377 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's initial claim for service connection for 
hypertension was denied by a RO decision in May 1945.  The RO 
again denied a claim for service connection for hypertension 
in a September 1982 rating decision.  The veteran perfected 
an appeal from the September 1982 decision.  The Board 
conducted a de novo review of the evidence of record at the 
time of the May 1945 RO decision, as well as the evidence 
submitted subsequent thereto, and denied service connection 
for hypertension by a decision in December 1983.  A June 1987 
RO decision continued the denial and the veteran perfected an 
appeal therefrom.  A February 1988 rating decision also found 
no new and material evidence had been received to reopen the 
claim.  A September 1989 Board decision affirmed the 
continuing denial.  The veteran once again attempted to 
reopen his claim and a March 1990 RO decision continued to 
deny service connection for hypertension.  The veteran 
appealed therefrom and a June 1991 Board decision affirmed 
the denial.  

In May 1993 the veteran again sought to reopen his claim for 
service connection for hypertension.  By rating action in 
March 2000 the veteran was granted service connection for 
hypertension effective from May 1993.  In his May 1993 
statement the veteran also claimed that there was clear and 
unmistakable error in the previous rating decisions which 
denied his claim for service connection for hypertension.

The veteran was informed of the May 1945 RO decision referred 
to above, but did not appeal that determination.  The 
September 1982 RO decision was appealed and the December 1983 
Board decision conducted a de novo review of the entire 
record, including the evidence of record at the time of the 
May 1945 RO decision, as well as evidence submitted 
subsequent thereto.  When an unappealed RO decision is later 
reviewed de novo by the Board on the same matter, it is also 
subsumed by the Board decision, and the RO decision is not 
subject to CUE.  See Donovan v. West, 158 F.3d 1377 (Fed. 
Cir. 1998).  Therefore, the May 1945 and September 1982 RO 
decisions were subsumed in the December 1983 Board decision.

With respect to the June 1987, February 1988 and March 1990 
rating decisions that continued to deny the veteran's claims 
for service connection for hypertension, they were appealed 
by the veteran and denied by subsequent Board decisions, and 
thus subsumed in September 1989 and June 1991 Board decisions 
as set forth above.  

On the basis of the record and the above analysis, each of 
the RO's decisions from 1945 through 1990 which considered 
service connection for hypertension was subsumed in a Board 
decision.  Therefore, clear and unmistakable error may not be 
found to exist in those RO decisions.


ORDER

There can be no clear and unmistakable error in the RO 
decisions denying service connection for hypertension from 
1945 to 1990, subsumed by later Board decisions, and the 
appeal is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 


